DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 7/1/2022.  Claims 1-5, 7-16, 20, and 21 are under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watte et al. (US 2018/0217333 A1, hereinafter “Watte”) in view of the Edwards et al. (US 2001/0019645 A1, hereinafter “Edwards”), and in further view of Liberty et al. (US 2002/0021876 A1, hereinafter “Liberty”).
Claim 1, 2, 6, 7, 8, 9, 10, 11 and 20.  Watte discloses an optical module comprising: a tray extending along a length between opposite first and second ends (Figure 11-13: tray holding 1204a), the tray defining a first channel (1204b) and a second channel (1204a) that are each accessible at the first and 5second ends of the tray (Figure 12), each of the first and second channels defining a respective coupling portion (1122b), the first channel also defining an access portion located between the coupling portion and the second end of the tray (opening at 1122b); a first lid (1228b) that mounts to the tray to cover the coupling portion of the first channel (1104b); and a second lid that mounts to the tray to cover the coupling portion of the second channel and the access portion of the first channel (Figure 12).
Watte does teach wherein the optical module is a splice module.
Edwards teaches an optical splice tray having multiple channels (Figure 11: 1) to enable splicing of multiple fiber channels (Figure 11). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the housing module of Watte to enable optical splicing to ensure the connection stays permanent and stable during operations.
Watte in view of Edwards do not teach the splice portion of each of the channels being bounded at opposite ends by seals and further do not teach wherein the first lid defines at least one injection hole and the second lid defines at least one injection hole; wherein the splice portion of each of the channels is 30 bounded at opposite ends by grommets; wherein each grommet defines a slit to enable lateral mounting over a group of fibers; further comprising a trunk retention arrangement at the first end of the tray; wherein the trunk retention arrangement includes a plurality of teeth and a plurality of holes; wherein the teeth are disposed on a retention insert and the holes are disposed on the tray; wherein the retention insert includes a two-piece 15housing that cooperates to define a Y-shaped channel.
Liberty teaches wherein the first lid defines at least one injection hole (Figure 2: 21) and a second injection hole (21); wherein the splice portion of each of the channels is (within 33) bounded at opposite ends by seals (structure 31 is considered seals because the neck portion 28 forms a channel for receiving the optical fibers, while the neck portion 29 includes an elongated projection for closing the open end of the channel (Para [0041])); wherein each seal defines a slit (See Slits on 28) to enable lateral mounting over a group of fibers; further comprising a trunk retention arrangement (41) at the first end of the tray; wherein the trunk retention arrangement includes a plurality of teeth (43) and a plurality of holes (recess area of 51 or 47); wherein the teeth are disposed on a retention insert and the holes are disposed on the tray (Figure 3); wherein the retention insert includes a two-piece 15 housing that cooperates to define a Y-shaped channel (area of 33). It would have been obvious to one of ordinary skill in art before the effective filing date to use the structures listed above disclosed by Liberty such gromets, teeth, trunk retention, holes and Y-Shape channel to have a housing that ensure the fiber is held in place and limit movement through the use of injection holes providing materials that would keep the fiber from moving. This modification in combination with the primary reference will ensure the fiber is properly protected and aligned for splice.

Regarding claim 3, Watte in view of Edwards and in further view of Liberty teach the device of claim 1, Watte in view of Edwards does not teach the splice location of the second channel is located closer to the second end of the tray than the splice location of the first channel. However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because regardless wherein the splice location are the fibers will still be able to couple light.  The benefits of this modification include further the various spacing will allow the fiber to avoid crosstalk by being too close to each other at the splice point.
Regarding claim 12, Watte in view of Edwards and in further view of Liberty teach the device of claim 1, wherein the tray (Figure 12), the first lid (1228b), and the second lid (1228a) form a first sub-unit that is one of a plurality of identical sub-units (Figure 12); wherein a second of the sub-units is stacked over the first sub-unit (Figure 12: when rotated 90 degrees).
Regarding claim 13, Watte and Edwards and in further view of Liberty teach the device of claim 12, further comprising a locking cover (See 1230b and 1230a) that mounts over at least the first sub-unit, the cover being configured to engage the first sub-unit to inhibit movement of the first sub-unit along the length of the first sub-unit relative to the locking cover (Figure 12: 1230a-b).
Regarding claim 14, Watte and Edwards and in further view of Liberty teach the device of claim 13, wherein the locking cover includes a retention arrangement by which the locking cover secures to a surface, the locking cover defining an interior region in which at least the first sub-unit is disposed when the locking cover is secured to the surface (Figure 12: 1230a-b).
Regarding claim 15, Watte and Edwards and in further view of Liberty teach the device of claim 14, wherein the plurality of the sub-units (left and right side of 1228a-b) are disposed within the interior region of the locking cover (within 1228a and 1228b) when the locking cover is secured to the surface, each of the sub-units being retained by the locking cover against length-wise movement (Figure 12 and 13: 1230b).
Regarding claim 16, Watte and Edwards and in further view of Liberty teach the device of claim 14, wherein the retention arrangement is not releasable (Figure 12: the structure does not contain a releasing mechanism).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watte in view of  Edwards and in further view of Liberty  as applied to claim 1 above, and further in view of the Tanaka (US 5,963,699 B1, hereinafter “Tanaka”).
In regards to claim 5, Watte in view of Edwards and in further view of Liberty teach the device of claim 1. Watte in view of Edwards do not teach wherein the second lid includes an extension that fits within a slot defined by the first lid.
Tanka teaches a splicing lid that is couple to another splicing lid via an extension (19) and a slot (Figure 2). It would have been obvious to one of ordinary skill in art to modify the device of Watte in view of Edward and in further view of Liberty to include an extension and slot in order to couple the lid together. This ensure all the lids are close and remain close in order to avoid unwanted openings.
Allowable Subject Matter
Claim 21 is allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record do not teach a tray also defines a third channel, the third channel defining a respective splice portion and a respective access portion, wherein the first lid covers the splice portion of the third channel when the first lid is mounted to the tray, and wherein the second lid covers the access portion of the third channel.  Claim 21 is allowed for the same reason.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2874